Order, Supreme Court, Bronx County (Fusco, J.), entered March 9, 1982, denying third-party defendant Bronx Lebanon Hospital’s motion for an order severing the third-party action from the main action, modified, on the law and in the exercise of discretion, to extend the time for the hospital to complete disclosure an additional 90 days from the date of the order herein, and otherwise affirmed, without costs or disbursements. We find that the appealed order’s time limitation upon the hospital to complete disclosure, when it had not yet even served an answer, was too severely restrictive. Concur — Murphy, P. J., Kupferman, Markewich and Lynch, JJ.